DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 7/20/22.  Claims 1, 10, 17, and 18 have been amended. Claim 39 is withdrawn.  Claims 2-9, 11, 13-16, 19-22, and 24-38 are canceled.  Claims 1, 10, 12, 17, 18, 23, and 39 are pending.  Claims 1, 10, 12, 17, 18, and 23 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 12, 17, 18, and 23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 10, 12, 17, 18, and 23 are directed to a device (i.e., a machine). Accordingly, claims 1, 10, 12, 17, 18, and 23 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A medical monitoring device for monitoring a hospital wide set of patients in real-time or near real- time and for providing computational transparency for the healthcare worker, comprising: a monitor that: receives in real-time or near real-time electronic medical records comprising thousands of sets of contemporaneous time series of physiologic values and time series of laboratory values from a hospital wide set of patients, for each patient of the hospital wide set, applies sequential windows of time so that the time series of physiologic values and the time series of laboratory values of each patient are contained within the sequential windows, and determines a value of a correlation metric for sepsis for each of at least a portion of the sequential windows of time, by: detecting patterns of sequential laboratory or values of the time series of each patient dataset, each pattern being one of a rise pattern of the laboratory values or the physiologic values over time or a fall pattern of the laboratory values or the physiologic values over time, detecting relational patterns of sequential laboratory or physiologic values of the time series of each patient dataset, each relational pattern being a combination of one of said rise or fall patterns and at least another said rise or fall patterns occurring in timed relationship to each other, determine the value of a correlation metric for sepsis for each of at least a portion of the windows of time, based on comparisons of the detected patterns and the relational patterns to patterns and relational patterns of sequential laboratory or physiologic values of the time series of a large representative set of retrospective patient data sets of patients with sepsis, and  generating, in real-time or near real-time, a time series of the determined values of the correlation metric, and 2 Response to 3/22/2022 Non-Final OAApplication Serial No. 14/626,790 Attorney Docket No.: 065806-000011 detecting at least one feature of the time series of the values of the correlation metric, the one feature comprising a trend, slope, derivative or pattern, a display processor that: provides, for each patient of the hospital wide set, at least one visual display comprising a time dimensioned output responsive to the time series of the determined values of the correlation metric in real-time or near real- time, and wherein the monitor is further configured to identify in real-time or near real time, each patient of the hospital wide set, with a feature of the time series of correlation metric values which is suggestive of sepsis or sepsis recovery,  the monitor further comprising an alarm processor, the alarm processor being responsive to at least one feature of the time series of correlation metric, and to output an alert, and to provide an output of an image highlighting or otherwise distinguishing both the detected patterns and the relational patterns of sequential laboratory or physiologic values to which said least one feature corresponds to provide the user with both an alert and computational transparency pertaining to the alert.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving data, determining a value, detecting patterns, comparing the patterns, detecting at least one feature, generating a time series, identifying a feature, and providing an alert/output amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can receive patient data, view the patient data, perform calculations and using pen and paper can draw the time series data/windows and highlight/distinguish the patterns.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a device, monitor, processors, and display used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the monitor, processors, and display are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, analyzing/determining data, detecting data, generating data, providing data, identifying data, and outputting data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 10, 12, 17, 18, and 23 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 10, 12, 17, 18, and 23 recite the same abstract idea. Claims 10, 12, 17, 18, and 23 describe further limitations regarding determining values, providing visualization, identifying patterns, and ordering a biomarker or suggesting an order. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to receiving/providing/generating/identifying in real time or near real-time, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network, performing repetitive calculations, and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 10, 12, 17, 18, and 23 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12, 17, 18, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "wherein the monitor is further configured to identify in real-time or near real time, each patient of the hospital wide set, with a feature of the time series of correlation metric values which is suggestive of sepsis or sepsis recovery” and “…to provide the user with both an alert and computational transparency pertaining to the alert" within claim 1 and “identify in real-time or near real-time, each patient of the hospital wide set, with a feature of the time series of correlation metric values which is suggestive of sepsis, but insufficient for a diagnosis of sepsis…” within claim 18  appears to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 10, 12, 17, 18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the healthcare worker" in line 3 of claim 1 and line 5 of claim 10.  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites the limitation "the time series of each patient dataset" in lines 15-16 and 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the value of a correlation metric for sepsis for each of at least a portion of the windows of time" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said least one feature" in the last step of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “feature” is being referred to. 
Claim 1 recites “at least one feature of the time series of correlation metric” in the last step of the claim. It is unclear if this is the same “at least one feature” recited earlier in the claim, or a different “feature.”
Claim 1 recites the limitation "the user" in the last step of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “output an alert” and then recites “an alert” in the last step of the claim. It is unclear if these alerts are the same, or different.
Claim 1 recites “sequential laboratory or values” and also recites “sequential laboratory or physiologic values” throughout the claim. It is unclear if there is one set of “values” in the claim, or more than one. 
The term “large” in claim 1 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered a “large” set and what would not be considered “large.”
Claims 17 and its dependent claim 18 recite “rise and fall patterns.” Claim 23 recites “a fall pattern.” It is unclear if these are the same patterns recited in claim 1, or different.
Claim 18 recites “a healthcare worker” in line 7 and “a feature” in line 4.  It is unclear if these are the same worker and feature recited in claim 1, or different.
Claim 23 recites “at least one time series of values of the correlation metric” in lines 2-3. It is unclear if this is the same “at least one time series…” recited in claim 1, or different.
Claims 10 and 12 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:  change “a hospital wide set of patients” to “the hospital wide set of patients” at lines 8-9.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  change “the one feature” to the at least one feature.”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “the time series of correlation metric” limitation in “the monitor further comprising an alarm processor…” step appears to be incomplete.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  change “said least one feature” to “said at least one feature” in the last step of the claim.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 7/20/22.
(1) Applicant argues that claim 1 recites patent eligible subject matter.
(A) As per the first argument, it is unclear what the improvement to technology is. The computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, receiving data, analyzing/determining data, detecting data, generating data, providing data, identifying data, and outputting data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer. 
Applicant is reminded that limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Regarding the outputting an image/highlighting limitation, Examiner suggests amending the claim to recite more detail regarding the outputting and the user interface described in the Specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686